Exhibit 2009 2 2008 Achievements §Successful resolution of Calpine litigation §Significant progress on strategy shift to onshore unconventional player §Established experienced team and filled key functions §Initiated comprehensive resource assessments and reviews of existingasset positions §Increased project inventory by ~150% §Entered several new unconventional plays with substantial upside frommeaningful positions §Completed four property acquisitions 3 Transition to Resource Player Underway §Expanded Acreage Position §Quality Proved Reserve Base §Significant Project Inventory §Additional Resource Potential §Focus on Cost Control §Financial Flexibility 4 Expanded Acreage Position Reserves &
